Citation Nr: 1601222	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder  (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran had active duty service from May 1969 to December 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was originally before the Board in May 2012 when the claims were remanded for further development.  The RO issued a supplemental statement of the case in September 2014 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Board finds the Veteran's PTSD with major depressive disorder has resulted in occupational and social deficiencies in most areas; total occupational and social impairment has not been demonstrated. 

2.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating of 70 percent rating, but no higher, for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In the present case, entitlement to service connection for PTSD was granted in a November 2007 rating decision.  The RO assigned an initial 10 percent rating, effective November 16, 2006, the date of the Veteran's claim.  Then, by a September 2014 rating decision, the 10 percent rating was increased to 50 percent, effective November 16, 2006.  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD with major depressive disorder is warranted throughout the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period (since November 16, 2006).  The evidence throughout the appeal period includes VA and private treatment records as early as 2007 noting thoughts of hurting people.  A GAF score of 50, indicative of serious symptomatology was assigned at that time.  See March 2007 private treatment record.  At his October 2007 VA examination it was noted that there was a presence of homicidal thoughts.  Additionally, suicidal ideation has been noted.  See August 2014 VA examination. Highlighting the severity of his psychological disability the Veteran's ex-wife reported that after getting married, the Veteran moved in with her in 2007.  She reported that the Veteran had violent outbursts and at one point told her that it would be fun to watch her die.  She reported that in one incident the Veteran pushed her out of a 2 1/2 story window and did not come out to check on her.  Evidence throughout the rating period additionally demonstrates that the Veteran had increased irritability and difficulty in adapting to stressful circumstances.  

A review of the extensive evidence reflects that the Veteran's PTSD has been most consistent with a 70 percent disability rating, not a 50 percent disability rating, throughout the period on appeal.  Although some treatment records (such as October 2007 VA examination GAF score of 75) appear to reflect milder psychiatric symptomatology, the voluminous treatment records are more consistent with a 70 percent disability rating.  

Based on these findings the Board finds that a 70 percent rating is warranted, throughout the period on appeal. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

While he has severe difficulties with social functioning outside of minimal interaction with family and close friends, and would likely have difficulty interacting with employers, his symptoms do not rise to the severity necessary for a total rating.  The Veteran own statements provide evidence against such a claim.  In his January 2008 notice of disagreement the Veteran acknowledged that he was currently on Social Security Disability for his knees, although he stated that his PTSD had interfered with his employment for many years.  Additionally, at his October 2007 VA examination he reported having 2 to 3 lifelong friends.  At his August 2014 VA examination the Veteran reported 3 close male friends and that he lives with one of his friends.  He also reported being part of a Marines Motorcycle club that meets weekly for lunch. 

Moreover, the Veteran's GAF scores of 75 (October 2007 VA examination), 50 (March 2007 private treatment record), 54 (February 2009 private treatment record), 60 (April 2013 VA treatment record), and 55 (April 2014 VA treatment record), do not indicate both total occupational and total social impairment.  

The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and some interaction with close friends and some family.  Thus, while extremely limited he is still able to continue relationships with a few people.  Moreover, despite reports of violence towards his ex-wife, the October 2007 VA examiner noted that the Veteran had fair impulse control.  Additionally, at his August 2014 VA examination the VA examiner noted that the Veteran exhibited adequate insight and good judgment.

Additionally, although the Veteran is no longer employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD, have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements regarding how his PTSD impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially and occupationally limited by his service-connected PTSD with major depressive disorder, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD with major depressive disorder symptoms more nearly approximate the rating criteria for 70 percent rating during the entire period on appeal.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II.  TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

The Veteran is service connected for PTSD with major depressive disorder (now 70 percent disabling), tinnitus (10 percent disabling) and bilateral hearing loss (non compensable).  Thus, he meets the percentage rating standards for a schedular TDIU.  See 38 C.F.R. § 4.16(a).

At an October 2007 VA examination the Veteran reported that he was not employed and had retired due to knee problems, providing evidence against this claim.

At an August 2014 VA examination the VA examiner determined that it is less likely than not that the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation based on his stable work history and the statements during his examination that it was physical health and not mental health conditions that contributed to past difficulties with employment.  The VA examiner did note however, that it is the case that his PTSD and secondary major depressive disorder do contribute to his social impairment and difficulty in maintaining relationships.  She noted that his symptoms are moderate to severe depending on his level of life stress.

An August 2014 VA examiner considered his other service-connected disabilities (hearing loss and tinnitus) and their effect on employment.  The VA examiner noted that hearing loss, in and of itself, does not preclude an individual from obtaining gainful employment.  She noted that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings and many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  She stated that he may have trouble working well in very noisy environments and in environments which required him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.) or in jobs which require a great deal of attention to high pitched sounds. 

With respect to the Veteran's tinnitus the VA examiner noted that although tinnitus may impact the Veteran's concentration and may interrupt sleep, it should not preclude him from obtaining gainful employment in and of itself.  The August 2014 VA examiner noted that severe tinnitus is rare and would usually be accompanied by other symptoms such as insomnia, depression, anxiety, hopelessness, cognitive distortions and sometimes suicidal ideations.  She stated that these manifestations would usually lead to unemployability, not the tinnitus itself.  Although she noted that as an audiologist she is not qualified to comment on the psychological manifestations of tinnitus and such opinions should be delegated to a mental health professional. 

The Board finds these opinions to be highly probative evidence against the claim.

It is important for the Veteran to note that he is not service-connected for knee disability. Therefore, such disability cannot be considered by the Board when determining whether his service-connected disabilities warrant a TDIU.

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his current ratings (if they did not, there would be no basis for the current evaluations), the weight of the evidence does not support, and provides evidence against, the contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 70 percent rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  His own statements, when taken as a whole, appear to at least suggest he would be able to work if it were not for his nonservice connected problems, particularly his knee disability, an issue that the Board cannot use a basis to find the Veteran cannot work.

While the Board has considered the contentions of the Veteran's total inability to work, the Board has placed greater probative weight on the findings of the VA examiners that determined that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disabilities. 

As the preponderance of the evidence is against the Veteran's claim for a TDIU, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

If at a future time the Veteran feels that he is unable to work solely due to his service-connected disabilities, he may file a separate claim with supporting evidence at that time.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran's increased rating claim for PTSD with a major depressive disorder, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to his claim for TDIU, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in July 2014 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private treatment records, Social Security Administration (SSA) records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations in October 2007 and August 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD with major depressive disorder since the most recent VA examination.  As noted above, the Board finds that the Veteran's symptomatology is most consistent with a 70 percent disability rating throughout the entire period on appeal.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria. 

With respect to his TDIU claim, August 2014 VA medical opinions were additionally obtained. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions obtained together adequately address all of the Veteran's contentions and are adequate.  


A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in May 2012.  All those actions were accomplished, and there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 70 percent rating, but no more, for PTSD with major depressive disorder, since November 16, 2006, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a TDIU is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


